This cause came on for further consideration upon the respondent Sterling E. Gill II’s petition for reinstatement. In accordance with Gov. Bar R. V, respondent’s petition for reinstatement was referred to the Board of Commissioners on Grievances and Discipline, which filed its final report in this court on August 31, 1990, recommending that the petition for reinstatement of Sterling E. Gill II be granted. No objections were filed to said final report.
The court coming now to consider its order of September 28, 1988, indefinitely suspending respondent, Sterling E. Gill II, from the practice of law pursuant to Gov. Bar R. V(7)(b), finds that respondent has complied with that order and with the provisions of Gov. Bar R. V(25) through (28). On consideration thereof, and the final report of the Board of Commissioners on Grievances and Discipline,
IT IS ORDERED by the court that the petition for reinstatement of Sterling E. Gill II be, and hereby is, granted, and that Sterling E. Gill II is reinstated to the practice of law in the state of Ohio, effective December 21, 1990.
IT IS FURTHER ORDERED by the court that respondent be taxed the costs of these proceedings in the amount of $638.26 less the deposit of $500 and less the payment of $138.26, for a balance of zero.
IT IS FURTHER ORDERED that respondent comply with the registration requirements of Gov. Bar R. VI.
(For earlier case, see [1988], 39 Ohio St. 3d 4, 528 N.E. 2d 945.)
Moyer, C.J., Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., not participating.